           Case 3:18-cv-05215-JD Document 45 Filed 03/08/19 Page 1 of 2



1    Diana Hughes Leiden (SBN: 267606)
     dhleiden@winston.com
2    WINSTON & STRAWN LLP
     333 South Grand Avenue, 38th Floor
3    Los Angeles, California 90071-1543
     Telephone: (213) 615-1700
4    Facsimile: (213) 615-1750
5    Jeanifer E. Parsigian (SBN: 289001)
     jparsigian@winston.com
6    WINSTON & STRAWN LLP
     101 California St., 35th Floor
7    San Francisco, California 94111
     Telephone: (415) 591-1000
8    Facsimile: (415) 591-1400
9    Attorneys for Non-Parties Alex Morgan, et al.
10
11                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
12
      HOPE SOLO,                                        Case No. 3:18-cv-05215
13
                    Plaintiff,                          NOTICE OF FILING WITH THE JUDICIAL
14                                                      PANEL ON MULTIDISTRICT LITIGATION
             vs.
15
      UNITED STATES SOCCER
16    FEDERATION,
17                  Defendant.
18
19
20
21
22
23
24
25
26
27
28
                                                          1
                                 NOTICE OF FILING WITH JPML – CASE NO. 3:18-CV-05215
            Case 3:18-cv-05215-JD Document 45 Filed 03/08/19 Page 2 of 2



1    NOTICE OF FILING OF MOTION FOR TRANSFER OF ACTION WITH THE JUDICIAL
2                              PANEL ON MULTIDISTRICT LITIGATION
3              PLEASE TAKE NOTICE that on March 8, 2019, Alex Morgan and the other named
4    plaintiffs in the civil action Morgan et al. v. United States Soccer Federation, Inc., Case No. 2:19-cv-
5    01717, filed with the Judicial Panel on Multidistrict Litigation (JPML) a Motion for Transfer of Action
6    Pursuant to 28 U.S.C. §1407 for transfer of this related action, Solo v. United States Soccer Federation,
7    Inc., Case No. 3:18-cv-05215 JD, to the Central District of California for coordinated or consolidated
8    pretrial proceedings. Attached to this notice is the aforementioned Motion for Transfer of Action and
9    accompanying documents filed with the JPML.
10
11   Dated: March 8, 2019                          WINSTON & STRAWN LLP
12
                                                   By: /s/ Diana Hughes Leiden
13                                                     Diana Hughes Leiden
                                                       dhleiden@winston.com
14                                                     WINSTON & STRAWN LLP
                                                       333 South Grand Avenue, 38th Floor
15                                                     Los Angeles, California 90071-1543
                                                       Telephone: (213) 615-1700
16                                                     Facsimile: (213) 615-1750
17                                                       Jeanifer E. Parsigian
                                                         jparsigian@winston.com
18                                                       WINSTON & STRAWN LLP
                                                         101 California St., 35th Floor
19                                                       San Francisco, California 94111
                                                         Telephone: (415) 591-1000
20                                                       Facsimile: (415) 591-1400
                                                         Attorneys for Plaintiffs
21
22
23
24
25
26
27
28
                                                         2
                                NOTICE OF FILING WITH JPML – CASE NO. 3:18-CV-05215
